UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1652



In re: RONNIE D. RAINEY,


                Petitioner.




                 On Petition for Writ of Mandamus.
                        (5:10-cr-00199-D-1)



Submitted:   October 31, 2014               Decided:   November 6, 2014



Before GREGORY, DUNCAN, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ronnie D. Rainey, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Ronnie D. Rainey petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on post-

judgment      motions     he    filed     in     connection      with     the   criminal

proceedings against him.                He seeks an order from this court

directing the district court to act.                   Our review of the district

court’s    docket       reveals    that    the        district    court    denied     the

motions on October 29, 2014.               Accordingly, because the district

court has recently disposed of Rainey’s motions, we deny the

mandamus petition as moot.              We grant leave to proceed in forma

pauperis and deny Rainey’s motions to appoint counsel and for

summary    remand.        We    dispense       with    oral   argument     because    the

facts   and    legal     contentions       are    adequately      presented      in   the

materials     before     this     court    and    argument       would    not   aid   the

decisional process.



                                                                        PETITION DENIED